Citation Nr: 0730410	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
October 2006 by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
August 2002 rating decision, in pertinent part, denied 
service connection for tinnitus, and the October 2006 rating 
decision denied service connection for hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate tinnitus was 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in December 2001 and September 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

In this case, service records list the veteran's military 
occupational specialty as Aircraft Electrician Repairman.  
The available service medical records are negative for 
complaint, treatment, or diagnosis for hearing problems or 
tinnitus.  On the separation examination report the examiner 
noted normal ears.  The whispered voice hearing test resulted 
in scores of 15/15 for both ears.

A June 1979 private medial record indicated that the veteran 
had no history of ear pain, fluctuations in hearing or 
otorrhea.  His ears were normal.  Both tympanic membranes 
were of normal color, moved well with the pneumatic otoscope, 
and had normal markings.  The mastoids were bilaterally 
normal.  The 256 tuning fork examination was normal 
bilaterally.

On examination by a private doctor in July 1982, he 
complained of ringing in his left ear without a decrease in 
hearing for the previous two years.  He reported that he did 
not go target shooting and had not been exposed to any 
particularly loud noise.  On objective examination the 
examiner noted earwax and normal tympanic membranes.  The 
impression was tinnitus of unclear etiology.  The veteran 
stated that the ringing decreased when earwax was removed.

An August 1982 private treatment note recorded tinnitus in 
his left ear.  The veteran stated that the tinnitus was 
constant but he noticed it more when he was in quiet places.  
The examiner noted the veteran's military history and stated 
that his hearing was good.  He suggested that the veteran use 
Q-tips to clean his ears.

In a November 2001 statement, the veteran described the 
nature of his work in the military.  To properly repair the 
starter generator of an F-86, he would remove a panel and 
reach inside the engine to make the necessary adjustments 
while the engine was started.  The engine would be started 
two or three times to make the necessary adjustments.  He had 
to communicate with hand signals due to the noise.  He never 
wore a headset or earplugs.  In a January 2003 statement, he 
reiterated his history of working on plane engines for ten to 
twelve hours a day, seven days a week for a time from 
November 1955 to February 1956.

Private medical correspondence dated May 2003 listed the 
veteran's account of his history of noise exposure.  He 
reported some hearing loss and ringing in his ears.  The 
examiner noted that the past medical history was positive for 
hypertension.  The tympanic membranes were intact and mobile.  
The audiogram showed bilateral high frequency mild 
sensorineural hearing loss.  The examiner concluded that the 
hearing loss was most likely secondary to noise exposure and 
the cause of his tinnitus.

On VA examination in June 2003, the veteran reported a very 
mild progressive bilateral hearing loss with a constant 
bilateral ringing-type tinnitus.  The loudness of the ringing 
would increase in relation to the quietness of the area.  He 
reported working for several months as a carpenter after 
leaving the service.  Most of his civilian time had been 
spent as an insurance agent.

Objective examination revealed normal hearing sensitivity 
followed by a mildly moderately high frequency hearing loss 
in the right ear.  The left ear had normal sensitivity 
followed by a mild-to-moderate gently sloping sensorineural 
hearing loss at higher frequencies.  Speech discrimination 
was excellent.  Tympanometry was normal.  The examiner noted 
that there was no irrefutable evidence to deny or support the 
veteran's claim that the bilateral tinnitus was related to 
his military history.  However, the examiner noted the 
private medical record from 1982 that indicated that the 
onset of the tinnitus was in the late 1970s or early 1980s.  
It was noted that this was suggestive that the veteran's 
present disorders were not likely related to military 
service.

In a hearing before a Decision Review Officer in March 2004, 
the veteran detailed the nature of his occupational specialty 
in the military.  He demonstrated with a model plane what he 
did and where he worked.  He did not recall having ringing in 
his ears when he was in the service; the ringing developed in 
the late 1960s or early 1970s.  He reported ringing in his 
ears from morning through night.  The buzzing in his ears 
distorted his ability to hear conversations.

An August 2004 statement from the veteran noted that the 
whistling in his ears continued.  He submitted a magazine 
article about a B-25 flight instructor who had impaired 
hearing.  In June 2005, he submitted a section from an 
Electrical Manual that detailed the nature of his work in the 
military.  He also stated that his family doctor told him 
that his work with jet engines definitely could be the cause 
of the ringing in his ears, but he refused to put that 
opinion in writing.

The veteran stated in October 2006 that he worked on jet and 
reciprocating engines in the Air Force from age 19 to age 22.  
He also stated that his hearing did not bother him until he 
was in his late thirties.  At that time, a doctor told him 
that his disorder was a result of his job in the service.  In 
November 2006 he stated that he never went to sick call about 
his hearing while he was in the service because he had no 
time.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's tinnitus and hearing loss were not incurred as a 
result of an established event, injury, or disease during 
active service.  Although he has provided substantial 
evidence regarding the nature of his work on airplane engines 
in the service, the Board notes that he did not report any 
ringing in his ears or hearing loss during his separation 
examination.  Likewise, the medical report from June 1979 
stated that the veteran's hearing was normal and did not 
mention ringing in his ears.  There is no medical evidence 
dated prior to 1982 that indicates that he had a hearing 
disorder or tinnitus.  The Board also notes that in 
March 2004 and October 2006 the veteran stated that his 
hearing problems first developed several years after he left 
the service.

The evidence clearly indicates that the veteran currently 
suffers from ringing in his ears and high frequency hearing 
loss.  The Board notes the May 2003 letter in which a private 
examiner listed the veteran's hearing loss and tinnitus as 
secondary to noise exposure.  Unfortunately, the examiner did 
not specify the source of that noise exposure and the opinion 
was offered over 30 years after the veteran left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board 
finds the June 2003 VA examiner's opinion is persuasive as to 
the lack of a medical nexus between the veteran's currently 
demonstrated tinnitus and hearing loss and his active duty 
service.  In stating his opinion, the examiner reviewed the 
claims file and considered the entire evidence of record.  

While the veteran may sincerely believe he has tinnitus and 
hearing loss as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


